Exhibit 10.1

 

RELEASE AND WAIVER

THE BANK HOLDINGS EXECUTIVE NONQUALIFIED EXCESS PLAN

DISTRIBUTION AND PAYMENT

 

In consideration for the distribution and payment by The Bank Holdings (the
“Company”) of the portion (the “Non Grandfathered Portion”) of my account
balance in the Company’s Executive Nonqualified Excess Plan (the “Plan”), also
known as The Bank Holdings Excess Plan, that is other than grandfathered for
purposes of being covered by Section 409A of the Internal Revenue Code of 1986,
as amended,                                       , (the “Participant”) hereby
releases the Company and Nevada Security Bank (the “Bank”) from any liability
for the termination of the Plan and the distribution and payment of the Non
Grandfathered Portion, including the Participant’s liability for any excise
taxes or interest under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), for any failure to withhold federal income taxes, and any
related interest or penalties.

 

The Participant acknowledges that the Participant shall be liable for the
payment of any federal and/or state income taxes, excise taxes, interest and
penalties associated with the distribution and payment of the Non Grandfathered
Portion to the Participant, including the withholding of taxes.  In addition,
the Participant further waives any claim against the Company and the Bank for
the changes to the Participant’s compensation or benefits that are the direct
result of the termination of the Plan.

 

This waiver includes and releases all claims the Participant may have under the
laws of the United States or any state , known or unknown, in law or equity,
that the parties ever had, now have, may have, or claim to have against any and
all of the persons or entities named in this paragraph arising out of, or by
reason of this agreement, or related to the requirements imposed by the
aforementioned termination of the Plan and distribution and payment of the Non
Grandfathered Portion including without limitation a claim for any compensation
or other payments the Participant would otherwise receive.

 

It is the express intention of the Parties that this agreement shall be
effective as a full and final accord, satisfaction and release as to the matters
released herein. In furtherance of this intention, as to the matters released
herein, each Party expressly waives and relinquishes, to the fullest extent
permitted, including but not limited to all provisions, rights and benefits of
applicable Nevada law.

 

Each Party acknowledges a general release does not extend to claims which the
creditor does not know or suspect to exist in his favor at the time of executing
the release, which if known by him must have materially affected his settlement
with the debtor.

 

Each Party also expressly waives and relinquishes, to the fullest extent
permitted by applicable law, the provisions, rights and benefits conferred by
any law of any state, territory, or commonwealth of the United States, or
principle of common law, or of international or foreign law, which is similar,
comparable or equivalent to Nevada law.

 

--------------------------------------------------------------------------------


 

The Participant further states that (i) the Participant has carefully read this
document, (ii) the Participant has had the opportunity to consult an attorney to
have any questions concerning this document explained to the Participant,
(iii) the Participant fully understands its final and binding effect, including
the federal and state income tax effects of the distribution and payment of the
Non Grandfathered Portion to the Participant and (iv) the Participant is signing
this document voluntarily.  Each Party or its respective counsel has cooperated
in the drafting and preparation of this waiver.  This waiver shall not be
construed against any Party as the drafter thereof.

 

 

Executed this 13th day of August 2009.

 

 

 

Signature:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CONSENT OF THE PARTICIPANT’S SPOUSE

TO THE PRECEDING DISTRIBUTION AND PAYMENT OF

THE BANK HOLDINGS EXECUTIVE NONQUALIFIED EXCESS PLAN

 

I,                                       , being the spouse of
                                      , after being afforded the opportunity to
consult with independent counsel of my choosing, do hereby acknowledge that I
consent to my spouse’s distribution and payment of the portion (the “Non
Grandfathered Portion”) of my spouse’s account balance in the Company’s
Executive Nonqualified Excess Plan, also known as The Bank Holdings Excess Plan,
(the “Plan”) that is other than grandfathered for purposes of being covered by
Section 409A of the Internal Revenue Code of 1986, as amended.

 

I understand that the aforementioned consent to my spouse’s distribution and
payment of the Non Grandfathered Portion of the Plan adversely affects my
community property interest in the benefits provided for under the Plan.

 

I further release The Bank Holdings and Nevada Security Bank from any liability
for my spouse’s distribution and payment of the Non Grandfathered Portion of the
Plan.  In addition, I further waive any claim against The Bank Holdings and
Nevada Security Bank for any changes to the compensation or benefits of my
spouse and me that are the direct result of distribution and payment of the Non
Grandfathered Portion pursuant to termination of the Plan.

 

This waiver includes and releases all claims I may have under the laws of the
United States or any state related to the requirements imposed by my spouse’s
distribution and payment of the Non Grandfathered Portion, including without
limitation a claim for any compensation or other payments my spouse or I would
otherwise receive.

 

It is the express intention of the Parties that this agreement shall be
effective as a full and final accord, satisfaction and release as to the matters
released herein. In furtherance of this intention, as to the matters released
herein, each Party expressly waives and relinquishes, to the fullest extent
permitted, including but not limited to all provisions, rights and benefits of
applicable Nevada law.

 

Each Party acknowledges a general release does not extend to claims which the
creditor does not know or suspect to exist in his favor at the time of executing
the release, which if known by him must have materially affected his settlement
with the debtor.

 

Each Party also expressly waives and relinquishes, to the fullest extent
permitted by applicable law, the provisions, rights and benefits conferred by
any law of any state, territory, or commonwealth of the United States, or
principle of common law, or of international or foreign law, which is similar,
comparable or equivalent to Nevada law.

 

--------------------------------------------------------------------------------


 

I further state that I (i) have carefully read this document, (ii) have had the
opportunity to consult an attorney to have any questions concerning this
document explained to me, (iii) fully understand its final and binding effect,
including the federal and state income tax effects of the payment of the
Consideration to Executive on me and (iv) am signing this document voluntarily. 
Each Party or its respective counsel has cooperated in the drafting and
preparation of this waiver.  This waiver shall not be construed against any
Party as the drafter thereof.

 

 

Dated:  August 13th, 2009

Signature

 

 

 

 

 

 

 

 

Printed Name:

 

 

--------------------------------------------------------------------------------